              Case:20-10533-MER Doc#:4 Filed:01/24/20                                       Entered:01/24/20 11:19:36 Page1 of 2
                                                                                                                                        1/24/20 11:17AM




 Fill in this information to identify your case:

 Debtor 1                  Luis Oscar Gomez, Jr.
                           First Name                       Middle Name              Last Name

 Debtor 2                  Maria Rosario Hernandez
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Aaron's Inc.                                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of Chest, dresser, mirror,                                  Reaffirmation Agreement.
    property       nightstand, headboard and                                Retain the property and [explain]:
    securing debt: footboard                                              Retain and pay pursuant to contract


    Creditor's         Aaron's Inc.                                         Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        86" LG Smart television - $1,000                  Reaffirmation Agreement.
    property              Television console - $100                         Retain the property and [explain]:
    securing debt:                                                        Retain and pay pursuant to contract


    Creditor's         Bridgecrest                                          Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of        2013 Chrysler 300 C 83,000                        Reaffirmation Agreement.
                          miles


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
             Case:20-10533-MER Doc#:4 Filed:01/24/20                                        Entered:01/24/20 11:19:36 Page2 of 2
                                                                                                                                                      1/24/20 11:17AM




 Debtor 1      Luis Oscar Gomez, Jr.
 Debtor 2      Maria Rosario Hernandez                                                                Case number (if known)


     property           NADA Average Trade-In                               Retain the property and [explain]:
     securing debt:



     Creditor's    Credit Acceptance                                        Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     2016 Toyota Camry LE 37,000                         Reaffirmation Agreement.
     property           miles                                               Retain the property and [explain]:
     securing debt:     NADA Average Trade-In



     Creditor's    Progressive Leasing                                      Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of     Dining room table and chairs                        Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:                                                       Retain and pay pursuant to contract

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Michelle Sullivan                                                                                   No

                                                                                                                                  Yes

 Description of leased        1 year residential lease @$1,200/mo
 Property:                    lease ends 10/31/2020


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Luis Oscar Gomez, Jr.                                                    X /s/ Maria Rosario Hernandez
       Luis Oscar Gomez, Jr.                                                            Maria Rosario Hernandez
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        January 24, 2020                                                 Date     January 24, 2020




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                       page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
